Citation Nr: 0502429	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus in 
each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from September 1952 
to September 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana that, in part, granted service 
connection for tinnitus and assigned a 10 percent disability 
rating, effective July 18, 2002.  In March 2003, the 
appellant's representative contended that the rating assigned 
for the service-connected tinnitus was incorrect and that a 
separate rating of 10 percent for each ear should be 
assigned.


FINDINGS OF FACT

The appellant is service connected for tinnitus and he has 
been assigned a 10 percent evaluation for that disability.


CONCLUSION OF LAW

Separate compensable ratings for tinnitus in each ear are not 
warranted; such a claim is without legal merit.  38 U.S.C.A. 
§§ 1155, 5107, 7105(c) (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002); 38 C.F.R. §§ 3.321, 4.25, 4.87, 
Diagnostic Code 6260 (2004); 68 Fed. Reg. 25,822 (2003); 
VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his tinnitus warrants separate 
evaluations of 10 percent for each ear.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The appellant's tinnitus is currently rated 10 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260.  At 
the time he filed his claim of service connection, July 2002, 
Diagnostic Code 6260 provided a maximum 10 percent rating for 
recurrent tinnitus.  A note following the diagnostic code 
stated that a separate evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or another Diagnostic Code, except when tinnitus 
supports an evaluation under one of those Diagnostic Codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260, was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still allows for a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the Diagnostic Code now include the following:  Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head; 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective from June 13, 2003).  

A VA audiologist examined the appellant in January 2003.  The 
appellant reported constant bilateral tinnitus.  

The 10 percent evaluation currently assigned for the 
appellant's tinnitus is the maximum schedular evaluation 
available for that disability.  Diagnostic Code 6260 refers 
to the possibility that an evaluation for tinnitus might be 
combined with separate evaluations for impaired hearing 
(under Diagnostic Code 6100), chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200), or peripheral vestibular disorders (under 
Diagnostic Code 6204).  The appellant has already been 
granted service connection for bilateral hearing loss and a 
zero percent evaluation is currently in effect for that 
disability.  The appellant, however, has not been diagnosed 
with, or granted service connection for, any of the other 
disorders mentioned above.  Hence, there is no basis for an 
additional evaluation under this provision of the rating 
criteria.  

The appellant's representative contends that the appellant is 
entitled to a separate 10 percent evaluation for each ear.  
The representative asserts that 38 C.F.R. § 4.25 requires 
rating the appellant's tinnitus separately for each ear, as 
that provision provides, in pertinent part, that "except as 
otherwise provided in this schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accidents, etc., are to be rated 
separately as are all other disabling conditions, if any."  
See 38 C.F.R. § 4.25(b) (2002).

VA has had a policy for a number of years that where tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable for the tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  
See 67 Fed. Reg. 59,033 (2002); 68 Fed. Reg. 25,822, 25,823 
(2003).  Moreover, effective June 13, 2003, the notes 
accompanying 38 C.F.R. § 4.87, Diagnostic Code 6260, now 
specifically require the assignment of a single evaluation, 
even for bilateral tinnitus.  Although the appellant's 
representative contends that 38 C.F.R. § 4.25(b) authorizes 
the assignment of separate compensable evaluations for 
bilateral tinnitus, VA's Secretary rejected this argument in 
codifying the policy of assigning only a single evaluation 
for bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 
(2003) ("to rate each ear separately would be a violation of 
the principle of 38 C.F.R. § 4.25(b) that a 'single disease 
entity' is to be given a single rating").  

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other Diagnostic 
Code.  As discussed in the General Counsel opinion, 
subjective tinnitus, which is the appellant's diagnosis in 
this case, is defined as the perception of sound in the 
absence of an external stimulus that arises from the brain, 
not the ears.  Thus, the undifferentiated nature of the 
source of the noise, i.e., the brain, is the primary basis 
for VA's practice of rating tinnitus as a single disease 
entity.  See VAOPGCPREC 2-2003.  Therefore, for the purpose 
of rating tinnitus, the perception of sound in one or both 
ears is irrelevant and the assignment of separate ratings 
based on each ear is impermissible, even under the old 
version of the rating criteria.  See VAOPGCPREC 2-2003.  
Thus, although requested by the appellant's representative, 
application of the 2002 version of 38 C.F.R. § 4.25(b) would 
not change the outcome.  

Diagnostic Code 6260, under which the appellant's tinnitus is 
currently rated, now provides, consistent with prior VA 
policy, that only a single 10 percent evaluation is 
assignable for bilateral tinnitus.  In codifying that policy, 
VA's Secretary has indicated that 38 C.F.R. § 4.25(b) does 
not allow for the assignment of separate evaluations for 
bilateral tinnitus.  More importantly, VA's Office of General 
Counsel has specifically held that separate ratings for 
tinnitus for each ear may not be assigned under any 
Diagnostic Code.  The Board is bound in its decisions by the 
precedent opinions of VA's General Counsel.  See 38 U.S.C.A. 
§ 7105(c).

In conclusion, 10 percent is the maximum rating available for 
tinnitus whether it is unilateral or bilateral.  Therefore, 
the assignment of separate compensable evaluations for each 
ear is not permissible.  The claim for separate ratings is 
legally without merit.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The issue currently before the Board, however, is a claim of 
entitlement to separate disability ratings for each ear for 
the appellant's service-connected tinnitus, and a recent VA 
General Counsel opinion has concluded that the notice 
provisions of 38 U.S.C.A. § 5103(a) do not apply to such 
claims.  See VAOPGCPREC 2-2004 (VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim; 
entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a precedent opinion of 
the General Counsel (VAOPGCPREC 2-2003)).  Accordingly, no 
further development to satisfy VA's duty under the VCAA to 
notify the appellant is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  The assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

In the present case, there is no reasonable possibility that 
any assistance from VA would aid the appellant in 
substantiating his claim because, as explained above, the law 
prohibits the assignment of separate ratings for each ear for 
tinnitus.  Accordingly, the Board finds that VA is not 
required to assist the appellant in the development of this 
claim.  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in cases where the law is dispositive of the claim, 
the claim should be denied due to a lack of entitlement under 
the law).


ORDER

The assignment of separate 10 percent ratings for tinnitus in 
each ear is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


